                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                          CASE NO. CR15-0230-JCC
10                           Plaintiff,                  MINUTE ORDER
11            v.

12    TERRANCE L. COSGROVE,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant’s request for appointment of counsel
18   (Dkt. No. 71). Having thoroughly considered the request and the relevant record, and finding
19   good cause, the Court hereby GRANTS the motion. The Court DIRECTS the Criminal Justice
20   Act (“CJA”) Administrator to appoint an attorney from the CJA Panel to represent Defendant in
21   this matter. The Court reserves ruling on Defendant’s motion to reduce his sentence pursuant to
22   the First Step Act (Dkt. No. 71).
23          DATED this 27th day of December 2019.
24                                                         William M. McCool
                                                           Clerk of Court
25

26                                                         s/Tomas Hernandez
                                                           Deputy Clerk

     MINUTE ORDER
     CR15-0230-JCC
     PAGE - 1
